              Case 2:21-mc-00097-RSL Document 2 Filed 09/03/21 Page 1 of 1




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     _______________________________________
 7                                          )
     NORTHWEST ADMINISTRATORS, INC., )                        Case No. MC21-0097RSL
 8                                          )
                           Plaintiff,       )
 9              v.                          )
                                            )                 ORDER TO ISSUE WRIT OF
10   ROSS ISLAND SAND & GRAVEL CO.,         )                 GARNISHMENT
                                            )
11                         Defendant,       )
                v.                          )
12                                          )
     WASHINGTON TRUST BANK,                 )
13                                          )
                           Garnishee.       )
14   _______________________________________)
15
           This matter comes before the Court on plaintiff’s “Application for Writ of Garnishment”
16
     for property in which the defendant/judgment debtor, Ross Island Sand & Gravel Co., has a
17
     substantial nonexempt interest and which may be in the possession, custody, or control of the
18
     garnishee, Washington Trust Bank. The Court having reviewed the record in this matter, it is
19
     hereby ORDERED that the Clerk of Court shall issue the Writ of Garnishment (Dkt. # 1-3)
20
     submitted by plaintiffs’ counsel on September 1, 2021.
21
22         Dated this 3rd day of September, 2021.
23
24                                            Robert S. Lasnik
25                                            United States District Judge
26


     ORDER TO ISSUE WRIT OF GARNISHMENT
